Citation Nr: 1047898	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-24 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right ankle. 

2.  Entitlement to an increased rating for sinus-type headaches, 
rated as 50 percent disabling prior to March 1, 2007 and 30 
percent thereafter, to include restoration of a 50 percent rating 
from March 1, 2007. 

3.  Entitlement to a rating in excess of 30 percent for vitiligo.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a sleep disorder, to 
include as secondary to sinus-type headaches.

6.  Entitlement to service connection for chronic infections of 
the toes. 

7.  Entitlement to service connection for chronic nose bleeds.
8.  Entitlement to service connection for a right shoulder 
disability. 

9.  Entitlement to service connection for pericarditis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to November 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001, February 2006, and December 
2006 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, 
Augusta, Maine, and Newark, New Jersey.  Jurisdiction over the 
claims folder is currently held by the Newark RO. 

The Veteran's claims for service connection for a sleep disorder, 
chronic infections of the toes, chronic nose bleeds, a right 
shoulder disability, and periocarditis were initially denied in a 
May 2000 Board decision.  They were readjudicated in the November 
2001 rating decision on appeal, pursuant to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
eliminated the concept of a well-grounded claim and provided that 
any claim which had been previously denied as not well grounded 
shall, on the request of the claimant or the Secretary's own 
motion, be readjudicated as if the denial had not been made, 
provided that the denial was one that became final during the 
period beginning on July 14, 1999, and ending on the date of 
enactment of the VCAA, November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. 
No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001).  
The May 2000 Board decision initially denying the Veteran's 
claims for service connection was decided within the prescribed 
period, and the claims are therefore currently before the Board 
as original claims for compensation and not as claims to reopen.  
See 3.156 (2010).

In September 2010, the Veteran was provided a VA dermatological 
examination in response to his claim for an increased evaluation 
for vitiligo.  After receipt of the examination report, the RO 
issued a supplemental statement of the case (SSOC), also in 
September 2010.  A few days later, photographs of the Veteran 
taken by the September 2010 VA examiner were received by the RO.  
Although a new SSOC was not issued, the Board finds that 
readjudication of Veteran's claim was not necessary following 
receipt of the photographs.  The photographs merely provide 
further documentation of the VA examiner's findings and 
conclusions, which were explicitly described in the September 
2010 VA examination report.  The photographs are duplicative of 
these findings, and are therefore less pertinent than the 
examination report which includes the examiner's personal 
observations and interpretation of the severity of the Veteran's 
skin condition.  Therefore, the Board finds that remanding for 
the issuance of a SSOC is not required and the Board will proceed 
with a decision regarding the claim for an increased evaluation 
for vitiligo.  See 38 C.F.R. § 19.31 (2010) (a SSOC is furnished 
when the agency of original jurisdiction receives additional 
pertinent evidence after a statement of the case [emphasis 
added]).  

The Veteran's claims for service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right ankle 
most nearly approximates limitation of motion that is moderate 
without ankylosis.

2.  The disability evaluation for the Veteran's sinus-type 
headaches was reduced from 50 percent to 10 percent in a December 
2006 rating decision, effective March 1, 2007.  A 30 percent 
evaluation was then assigned in a March 2007 rating decision, 
also effective March 1, 2007.  

3.  At the time of the reduction of the Veteran's rating for 
sinus-type headaches, the disability manifested improvement and 
did not demonstrate very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  

4.  For the period prior to March 1, 2007, the Veteran was in 
receipt of the maximum schedular rating possible for his service-
connected headaches.

5.  For the period beginning March 1, 2007, the Veteran's 
headaches have not most nearly approximate very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  

6.  The Veteran's vitiligo has affected 15 percent of his exposed 
area and 25 percent of his entire body without ulceration, 
extensive exfoliation, or crusting; there has been no systemic or 
nervous manifestations, the disability has not required systemic 
therapy or been exceptionally repugnant, and there is no 
disfigurement of the head, face, or neck. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270-5272 (2010).
2.  The criteria for restoration of a 50 percent schedular rating 
for sinus-type headaches from March 1, 2007 have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic 
Code 8100.

3.  The criteria for an increased rating for sinus-type 
headaches, rated as 50 percent disabling prior to March 1, 2007 
and 30 percent disabling thereafter, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100.

4.  The criteria for a rating in excess of 30 percent for 
vitiligo have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001 & 2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for his 
right ankle, headache, and skin disabilities.  Disability 
evaluations are determined by comparing a Veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Right Ankle

Service connection for degenerative joint disease of the right 
ankle was granted in a January 1998 rating decision with an 
initial 10 percent evaluation assigned, effective September 23, 
1997.  The February 2006 rating decision on appeal continued the 
10 percent evaluation.  The Veteran contends that an increased 
rating is warranted for this disability as it has manifested 
constant pain and swelling.  

The Veteran's right ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271 pertaining to 
limitation of motion of the ankle.  Under this diagnostic code, a 
10 percent evaluation is assigned for moderate limitation of 
motion of the ankle with a maximum 20 percent evaluation assigned 
for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2010).  For rating purposes, normal range of motion in 
an ankle joint is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board finds that the Veteran's limitation of right ankle 
motion has not most nearly approximated marked at any time during 
the claims period.  For disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.   
VA must consider whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The most severe limitation of motion of the right ankle was noted 
at the September 2005 VA examination, when right dorsiflexion was 
limited to 8 degrees, right plantar flexion was to 40 degrees and 
right supination was to 24 degrees.  The September 2005 VA 
examiner found that there was no weakness, fatigue, or lack of 
endurance during motion testing, and while the right ankle range 
of motion was limited an additional 10 degrees during repetitive 
testing, the examination report specified that this additional 
loss of motion only affected ankle supination, not dorsiflexion 
or plantar flexion.  Right supination was therefore limited to 14 
degrees after repetitive testing.  In addition, the September 
2010 VA examiner also found that the DeLuca factors were not 
present during repetitive testing and the Veteran denied 
experiencing flare-ups of symptoms at both VA examinations.  

Therefore, even with consideration of all relevant functional 
factors, the Veteran has manifested right ankle motion not less 
than 8 degrees of dorsiflexion and 40 degrees of plantar flexion.  
While this represents restricted range of motion, the Board 
cannot conclude that such findings most nearly approximate marked 
limited motion.  The Veteran manifested almost full plantar 
flexion of the ankle, and there were no findings of instability 
and only mild pain at the endpoint of range of motion testing.  
While plantar flexion was further limited to 35 degrees at the 
September 2010 VA examination, at that time dorsiflexion was 
improved to 15 degrees.  The September 2010 VA examiner also 
characterized the Veteran's degenerative joint disease as mild 
based on X-ray results.  Therefore, the Board finds that the 
Veteran's right ankle has manifested limitation of motion that 
most nearly approximates moderate throughout the claims period.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating at anytime during the claims 
period, but has found none.  Increased ratings are warranted 
under Diagnostic Codes 5270 and 5272 with a showing of ankylosis 
of the ankle, but the record is entirely negative for any 
findings of ankylosis of the Veteran's ankle during the claims 
period.  The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.2.





Headaches

Service connection for sinus-type headaches was granted in a 
January 1998 rating decision with an initial noncompensable 
rating assigned, effective November 24, 1996.  An increased 50 
percent evaluation was granted in a May 2000 Board decision and 
implemented by the RO in a February 2001 rating decision, 
effective October 28, 1998.  The Veteran applied for an increased 
rating for his disability in July 2002, but the rating was 
reduced from 50 percent to 10 percent in a December 2006 rating 
decision.  An increased 30 percent evaluation was then assigned 
in a March 2007 rating decision, effective March 1, 2007, the 
date of the rating reduction.  The Veteran's headaches are 
therefore rated as 50 percent disabling prior to March 1, 2007 
and as 30 percent disabling thereafter. 

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of 
a service-connected disability when warranted by the evidence but 
only after following certain procedural guidelines.  First, there 
must be a rating action proposing the reduction, and the Veteran 
must be given 60 days to submit additional evidence and to 
request a predetermination hearing.  If a hearing is not 
requested, and reduction is considered to be still warranted, a 
rating action will be taken to effectuate the reduction.  38 
C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction 
will be the last day of the month in which a 60 day period from 
the date of notice to the Veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  A September 2006 
rating decision was sent to the Veteran which proposed the 
reduction of the disability rating for his service-connected 
headaches.  A letter accompanying the rating decision included 
the required notice of the Veteran's right to a predetermination 
hearing, but no hearing was requested. 

38 C.F.R. § 3.344 provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  38 
C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide 
that where a Veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced only 
if the examination upon which the reduction is based is at least 
as full and complete as the examination used to establish the 
higher evaluation.  The rating for a disease that is subject to 
temporary or episodic improvement that has been in effect for 
more than 5 years will not be reduced on any one examination, 
except in those instances where all of the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated.  The rating agency must also take into 
consideration whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  See 38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more), and that 
they do not apply to disabilities which have not become 
stabilized and are likely to improve.  In this instance, the 50 
percent rating in question was in effect from October 28, 1998 to 
March 1, 2007, a period longer than 5 years.  Hence, the 
preceding paragraphs (a) and (b) apply to the current case.  

The Board finds that the RO complied with the provisions of 38 
C.F.R. § 3.344(a) and (b) when reducing the Veteran's disability 
evaluation.  Although the reduction of the rating for the 
Veteran's headaches included consideration of a single VA 
examination conducted in May 2006, the reduction also took into 
account the Veteran's treatment records from the VAMC.  
Additionally, the Board finds that the Veteran's service-
connected headaches do not constitute a disability subject to 
temporary or episodic improvement.  The headaches are chronic and 
recurring in nature and are not similar to the examples of such 
disabilities provided in 38 C.F.R. § 3.344(a), which include 
psychotic reactions, epilepsy, arteriosclerotic heart disease, 
asthma, and many skin disorders.  The RO's use of a single VA 
examination is therefore not in violation of the provisions 
pertaining to reductions.  
The Board also notes that the May 2006 VA examination was at 
least as full and complete as the January 1999 VA examination 
used to assign the increased 50 percent rating.  Both 
examinations included a discussion of the history of the 
Veteran's headaches, a neurological examination, and a 
description of the frequency, severity, and length of headache 
attacks.  

Although the RO complied with the procedural provisions of 
38 C.F.R. § 3.344, the Board must also determine whether the 
evidence of record properly supported the reduction.  In order 
for a reduction in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reduction was 
warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Initially, the Board notes that the Veteran is currently service-
connected for sinus-type headaches, however, the record contains 
some evidence that his current migraine headaches are unrelated 
to sinus headaches.  The May 2006 VA examiner diagnosed the 
Veteran with chronic migraine headaches, but in a September 2006 
addendum to the examination report, noted that migraines 
headaches were unrelated to sinus headaches.  Similarly, the July 
2009 VA examiner found that the Veteran sometimes experienced 
sinus headaches that did not match his current presentation of 
headaches, which were diagnosed as migraine headaches.  VA is 
precluded from differentiating between symptomatology attributed 
to a non-service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The record 
contains no evidence describing symptoms associated with sinus 
headaches as opposed to the Veteran's diagnosed migraine 
headaches, thus the Board will attribute all findings related to 
the Veteran's headaches to his service-connected disability. 

The Veteran's service-connected headaches are rated by analogy to 
migraines in accordance with Diagnostic Code 8100.  Under this 
diagnostic code, a 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A maximum 
scheduler evaluation of 50 percent is assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

After review of the medical evidence, the Board finds that the 
Veteran's headaches demonstrated improvement at the time of the 
December 2006 rating decision reducing his disability evaluation.  
In February 2006, the Veteran was provided a neurology 
consultation at the VAMC and his headaches were noted to have 
improved with occurrences only one to two times a week with 
Topamax.  In addition, the Veteran's neurologist noted that the 
Veteran had not received VA treatment for his headaches since 
November 2004.  Similar findings were made a month later in March 
2006, when the Veteran's neurologist noted a reduction in the 
frequency of the Veteran's headaches.  The 2006 VAMC treatment 
records also note improvement to the Veteran's headaches when 
compared to past findings.  Prior to February 2006, the Veteran 
consistently complained of headaches occurring two to three times 
a week that were unresponsive to medication.  It was only in 
February 2006, after taking a new medication, that the frequency 
of the Veteran's headaches was lessened.  

Although the Veteran reported improvement to his headaches in 
February and March 2006, only a few months later he told the May 
2006 VA examiner that he experienced an increased frequency of 
headaches as they occurred two to three times a week.  The Board 
finds that the credibility of these statements is lessened as the 
Veteran was notified prior to the May 2006 VA examination that 
the severity of his disability was being reevaluated.  Similarly, 
the Veteran stated that his headaches occurred three to five 
times a week during an October 2006 neurological examination at 
the VAMC, but again, only after he was notified VA would be 
reevaluating his disability.  The Board finds that the Veteran's 
reported occurrence of headaches in February and March 2006, only 
a few months before his VA examination, are more credible than 
those reported during the VA examination and subsequent VAMC 
visits.  The Veteran did not seek any treatment for his headaches 
at the VAMC for the period between November 2004 and February 
2006, and his reports of improved symptoms were made in the 
context of contemporaneous treatment and not for compensation 
purposes.  

The Board also notes that the Veteran was employed as a 
corrections officer during this period, and did not report 
missing significant periods of work as would be expected with 
prostrating headache attacks occurring several times a week and 
causing severe economic inadaptability.  Although the Veteran's 
overall frequency of headaches occurred more than once a month, 
Diagnostic Code 8100 provides for a 30 percent rating for 
migraines with prostrating attacks occurring on average once a 
month.  See 38 C.F.R. § 4.124, Diagnostic Code 8100 (emphasis 
added).  Treatment records from the VAMC and the May 2006 VA 
examination do not indicate that the Veteran's headaches were 
prostrating or severe enough to result in economic 
inadaptability.  Additionally, the July 2009 VA examiner noted 
that the Veteran was able to maintain his employment while 
experiencing headache symptoms and the headaches were described 
as not severe or prostrating.  While this medical opinion was not 
of record at the time of the December 2006 rating reduction, the 
Veteran described the same frequency and symptoms of headaches in 
2006 and 2009, and the July 2009 examiner's opinion is therefore 
probative evidence regarding the severity of the Veteran's past 
headaches.  

The Veteran's rating for headaches was essentially reduced to 30 
percent disabling following the March 2007 rating decision 
granting a 30 percent evaluation effective March 1, 2007, the 
effective date of the December 2006 reduction.  The evidence 
establishes that the Veteran demonstrated improvement to his 
headaches at the time of the reduction consistent with both a 
reasoned analysis of the medical history of the disability and 
the applicable rating criteria.  Thus, restoration of the 
previous 50 percent evaluation is not warranted.  

The Board must now consider whether an increased rating is 
appropriate for the Veteran's service-connected headaches at any 
time during the claims period.  With respect to the period prior 
to March 1, 2007, the Veteran was in receipt of the maximum 
rating possible under Diagnostic Code 8100.  Accordingly, an 
increased schedular rating is not possible during this period.  

For the period beginning March 1, 2007, a 30 percent evaluation 
is in effect for the Veteran's headaches under Diagnostic Code 
8100.  The Board finds that an increased rating is not warranted 
during this period as the Veteran has not manifested very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  Upon VA examination in July 
2009, the Veteran's headaches were characterized as moderately-
severe and the examiner specifically found that they were not 
severe or prostrating in nature.  While the Veteran reported 
experiencing headaches several times a week during the July 2009 
VA examination and January and March 2010 visits to the VAMC, the 
Board notes that there is no indication such headaches were very 
frequent and completely prostrating.  In fact, the record 
contains only one incident of treatment for a severe headache, 
when the Veteran visited the VA emergency room in September 2009.  
Additionally, while the Veteran was unemployed during this 
period, the July 2009 VA examiner noted that he was able to 
remain employed with his headaches, and was able to resume his 
daily activities following the end of his headaches.  As the 
evidence does not establish the presence of very frequent 
completely prostrating and prolonged headaches productive of 
severe economic inadaptability, an increased 50 percent 
evaluation is not warranted.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 

Vitiligo

Service connection for vitiligo was granted in a January 1998 
rating decision with an initial 10 percent evaluation assigned, 
effective November 24, 1996.  An increased 30 percent evaluation 
was assigned in a July 1999 SSOC, effective October 28, 1998, and 
the February 2006 rating decision on appeal continued the 30 
percent evaluation.  The Veteran contends that a rating in excess 
of 30 percent is warranted as his condition continues to worsen, 
encompasses more of his body, and has not responded to various 
treatments.    

The Veteran's vitiligo is currently rated as 30 percent disabling 
under Diagnostic Code 7806 pertaining to eczema.  During the 
pendency of this claim, the criteria for evaluating skin 
conditions were revised twice, effective August 30, 2002, and 
October 23, 2008.  VA's General Counsel, in a precedent opinion, 
has held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA must 
apply the new provision to the claim from the effective date of 
the change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

With respect to the first change of the criteria, effective 
August 30, 2002, the Board has determined that the revised 
criteria would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, they are applicable from their effective date.  
Furthermore, as the Veteran's claim for an increased rating was 
received in July 2002 and was pending before the change of 
criteria effective October, 28, 2008, service-connected vitiligo 
will not be evaluated under the current criteria for rating 
disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805 (2010)).  

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  Id.  
Therefore, the Board may apply the pre-August 30, 2002 version of 
the rating criteria throughout the claims period, but may only 
consider the August 30, 2002 criteria from their effective date.  

The version of Diagnostic Code 7806 in effect prior to August 30, 
2002 provided for a 30 percent evaluation with exudation or 
itching constant, extensive lesions, or marked disfigurement.  A 
maximum 50 percent evaluation was assigned with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Under the version of Diagnostic Code 7806 effective August 30, 
2002, a 30 percent rating is warranted with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past twelve-month 
period.  A maximum 60 percent rating is warranted when the 
condition covers an area of more than 40 percent of the entire 
body or when more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
during the past twelve-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

The Board finds that the Veteran's vitiligo does not most nearly 
approximate the criteria for a rating in excess of 30 percent 
under the criteria in effect prior to August 30, 2002.  The 
Veteran's skin condition has never manifested ulceration or 
crusting, and both the September 2005 and September 2010 VA 
examiners found that there was no systemic involvement.  In 
addition, upon examination at the VAMC and with VA examiners, the 
Veteran's disability has not exhibited extensive exfoliation or 
symptoms that appear exceptionally repugnant.  The Veteran has 
manifested hypopigmented macules on his scalp, face, neck, arms, 
legs, chest, back, and groin, but the examining physicians have 
described the lesions as scattered and the overall disability was 
consistently characterized by the VAMC dermatologists as stable 
and well-controlled.

Similarly, the Veteran's vitiligo has not exhibited symptoms 
consistent with an increased rating under the version of 
Diagnostic Code 7806 in effect from August 30, 2002.  The 
Veteran's disability was most severe at the September 2010 VA 
examination, when it affected 15 percent of his exposed skin area 
and 25 percent of the entire body.  Furthermore, the Veteran's 
vitiligo has been treated throughout the claims period with 
topical creams.  Although some of the creams prescribed for the 
Veteran are considered steroids, they are used topically and do 
not constitute systemic therapy.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (27TH Ed. 1994 at 1657 (defining "systemic" 
as pertaining to or affecting the body as a whole).  It is 
therefore clear that the Veteran's vitiligo has not manifested 
symptoms that affect 40 percent of the exposed or total body area 
or required treatment with systemic therapy.  Thus, an increased 
rating is not warranted under Diagnostic Code 7806 (2007).  

As the Veteran's vitiligo has produced lesions on his scalp, 
face, and neck, the Board has considered whether an increased 
rating is warranted under Diagnostic Code 7800 (2007) pertaining 
to disfigurement of the head, face, or neck.  A 50 percent 
evaluation is warranted under this diagnostic code with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; with 
four or five characteristics of disfigurement.  The eight 
characteristics of disfigurement are: scar five or more inches 
(13 or more centimeters) in length; scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters). 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

The Veteran has clearly not exhibited any of the characteristics 
of disfigurement, as his disability does not manifest any scars 
and has not impacted an area encompassing six square inches or 
more.  The lesions observed on his scalp, face, and neck 
throughout the claims period have also not resulted in tissue 
loss or gross distortion of his facial features.  Thus, a rating 
in excess of 30 percent is not warranted for disfigurement of the 
head, face, or neck under Diagnostic Code 7800 (2007).


  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims 
(Court) has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's right ankle, headache, and 
skin disabilities are manifested by symptoms such as painful, 
limited right ankle motion, frequent non-prostrating headaches, 
and hypopigmented lesions affecting 25 percent of his total body 
surface.  These manifestations are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his ankle, headache, or skin 
disabilities.  He continued to work as a corrections officer 
through most of the claims period, and while he is currently 
unemployed, the record does not contain evidence of 
unemployability due to right ankle, headache, or skin 
disabilities.  Therefore, remand or referral of a claim for TDIU 
is not necessary as there is no evidence of unemployability due 
to the service-connected conditions.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claims for increased ratings for right ankle 
arthritis and vitiligo,  notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in a July 2005 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims in a 
March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his 
claim for an increased rating for sinus-type headaches, but he 
has not alleged any prejudice resulting from the lack of notice.  
Prejudicial error occurs in the context of VCAA notice only when 
such error affects "the essential fairness of an adjudication" 
or "has the natural effect of producing prejudice."  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally 
identify "with considerable specificity": (1) how the VCAA 
notice was defective; (2) what evidence the appellant would have 
provided or requested that VA obtain had VA fulfilled its notice 
obligations; and (3) how the lack of notice and evidence affected 
the essential fairness of the adjudication.  Id; see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party 
alleging defective VCAA notice has the burden of showing how the 
defective notice was harmful).  Moreover, the record contains 
evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his service-connected headaches 
are more severe than currently rated and that a restoration of 
his 50 percent evaluation from March 1, 2007 is warranted.  In a 
September 2010 statement, he specifically reported that his 
headaches had increased in severity and a higher rating was 
appropriate.  The Veteran has therefore demonstrated actual 
knowledge of the requirements for establishing an increased 
rating for his headaches, i.e. an increase in the severity of the 
condition.  In addition, in the January 2007 notice of 
disagreement, the Veteran contended that he had not experienced a 
reduction in symptoms associated with his headaches, rather they 
had worsened.  He has therefore demonstrated actual knowledge of 
the requirements for a restoration of the former evaluation for 
headaches.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations in response to his claims for increased 
ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the right ankle is denied. 

Entitlement to an increased rating for sinus-type headaches, 
rated as 50 percent disabling prior to March 1, 2007 and 30 
percent thereafter, to include restoration of a 50 percent rating 
from March 1, 2007, is denied. 

Entitlement to a rating in excess of 30 percent for vitiligo is 
denied.


REMAND

The Board finds that further evidentiary development is required 
before a decision may be rendered with respect to the Veteran's 
claims for entitlement to service connection.  Specifically, 
additional VA examinations and medical opinions are required.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been provided a VA examination or a medical 
opinion in response to his claim for service connection for 
chronic nose bleeds.  VA nasal examinations were provided in 
October 1997 and February 1999 that showed no evidence of active 
disease, but the Veteran was treated for recurrent epistaxis on 
several occasions at the VAMC, most recently in March 2010.  
Moreover, during a January 2001 examination at the VAMC, the 
Veteran's physician opined that the Veteran's epistaxis may be 
due to his active duty service in the Persian Gulf.  As the 
record contains evidence of an association between a current 
disability and service, a VA examination and medical opinion are 
required by the duty to assist.  See 38 U.S.C.A. § 5103A(d).  

A VA examination is also necessary with respect to the Veteran's 
claim for service connection for chronic infections of the toes.  
The Veteran reported experiencing a fungal infection of his 
little toes on his April 1996 retirement medical history form, 
and tinea versicolor was diagnosed.  The Veteran has undergone 
several VA dermatological skin examinations during the claims 
period, but none of these have included an examination of his 
feet.  Treatment records from the VAMC document diagnoses of 
tinea pedis and onychomycosis, and a VA examination is therefore 
necessary to determine the nature and etiology of any current toe 
infections.  

The Board also finds that the Veteran should be provided a VA 
examination addressing his claim for service connection for a 
sleep disorder, to include as secondary to service-connected 
headaches.  The record currently contains evidence pointing to 
several possible etiologies for the Veteran's claimed sleep 
problems; upon VA examination in October 2002, the Veteran was 
diagnosed with a sleep disorder secondary to service-connected 
headaches, but the Veteran has also undergone treatment for sleep 
apnea at the VAMC since September 2005.  Additionally, the 
Veteran has reported sleep disturbances in the context of his 
claim for service connection for PTSD.  Thus, a VA examination is 
necessary to determine the etiology of the Veteran's claimed 
sleep disorder. 

Regarding the claim for service connection for PTSD, the Veteran 
was provided a VA psychiatric examination in August 2005.  He 
reported stressors during service such as seeing body bags while 
serving on active duty in Kuwait and hearing about a friend who 
had been killed in friendly fire.  The Veteran denied facing any 
incoming rounds or witnessing any deaths, and also stated that he 
saw a lot of violence in his job as a corrections officer.  The 
VA examiner diagnosed PTSD, but did not state whether the 
diagnosis was based on the Veteran's reported in-service 
stressors, his work-related stressors, or both.  The examination 
report is therefore inadequate, and a new examination and medical 
opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007) (Once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

During a psychiatric appointment at the East Orange VAMC in April 
2007, the Veteran also reported receiving private medical 
treatment for his PTSD.  VA has a duty to obtain relevant records 
of treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  Upon remand, the Veteran should be 
contacted and asked to execute a medical release to allow VA to 
procure records of his private psychiatric treatment.  The Board 
also notes that the Veteran has not reported consistent in-
service stressors to his VA health care providers, nor has he 
responded to VA's past requests for a stressor statement.  
Therefore, when contacting the Veteran for information on his 
private physician, the Veteran should also be provided another 
opportunity to submit a PTSD stressor statement to allow for 
verification of his reported stressors with the U.S. Army and 
Joint Services Records Research Center (JSRRC).  

The Board also finds that the VA examinations provided in 
response to the Veteran's claims for service connection for 
periocarditis and a right shoulder condition are not adequate.  
The September 2002 VA cardiac examiner noted the Veteran's 
current complaints of mid-sternal muscular type pain, but only 
diagnosed a past history of pericarditis during service.  The 
examination report did not include a diagnosis to account for the 
Veteran's current complaints of chest pain, and it did not 
include a  medical opinion addressing whether the Veteran's 
current complaints were etiologically related to active duty 
service.  

Regarding the claim for a right shoulder condition, the Veteran 
was provided a September 2002 VA orthopedic examination and was 
diagnosed with "service-connected, residual right shoulder 
bursitis".  Although the disability was characterized as 
service-connected, it is not clear whether the examiner was 
attempting provide a medical opinion in support of the claim, or 
thought service connection had already been established for the 
disability.  The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
September 2002 VA examination is not adequate and a new 
examination must be provided.  In addition, the Board notes that 
the Veteran has been diagnosed with cervical radiculopathy of the 
upper extremities resulting in pain and neurological impairment.  
The new VA examination should therefore include a discussion as 
to whether the Veteran's current complaints are related to an 
orthopedic or neurological disability, or both.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
provide medical release forms specifically 
authorizing VA to obtain medical records 
from any private health care providers who 
have treated the disabilities being 
remanded.

2.  Provide the Veteran a PTSD questionnaire 
and ask that he describe all his in-service 
stressors.  Then determine whether the 
Veteran has presented one or more verifiable 
stressors.  If so, the RO should submit any 
verifiable stressors to JSRRC for 
verification.  If not, the RO should prepare 
a memorandum stating the criteria for 
verification by JSRRC are not met, and 
should associate such memorandum with the 
claims file.

3.  Afford the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
chronic nose bleeds.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

The examiner should determine whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
disability manifested by chronic nose bleeds 
is etiologically related to any incident of 
the Veteran's active service in the Persian 
Gulf.  A complete rationale should be 
provided for all expressed opinions.

4.  Afford the Veteran a VA dermatological 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
claimed fungal infections of the toes.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

Based on the physical examination of the 
Veteran and a review of the claims file, 
including the service treatment records, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any currently 
diagnosed toe infections are etiologically 
related to an incident of the Veteran's 
active service, including the his 
complaints of a fungal infection of the 
toes in April 1996.  A complete rationale 
should be provided for all expressed 
opinions.

5.  Afford the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
sleep disorder.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records as well as the 
Veteran's own lay history, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that any 
diagnosed sleep disorder(s) are 
etiologically related to any incident of 
the Veteran's active service, or 
are caused or aggravated by the Veteran's 
service-connected headaches.  A complete 
rationale should be provided for all 
expressed opinions

6.  Afford the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
psychiatric disorder.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

The examiner should first determine whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, as well as diagnosing any 
other present psychiatric disorders.  If the 
Veteran is diagnosed with PTSD, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's PTSD is the result of his reported 
in-service stressors.  If PTSD is 
diagnosed on the basis of another 
stressor, that stressor should be 
specified.  If PTSD is not diagnosed, this 
determination must be discussed in the 
context of the prior evidence of record, 
including the August 2005 VA psychiatric 
examination and VAMC treatment for PTSD.

With respect to any other diagnosed mental 
disorders, the examiner should provide an 
opinion as to whether each disorder is at 
least as likely as not etiologically 
related to any incident of the Veteran's 
active duty service.   A complete rationale 
should be provided for all expressed 
opinions.

7.  Afford the Veteran a VA cardiac 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
claimed periocarditis.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records (which include 
diagnoses of periocarditis and 
costochondritis), as well as the Veteran's 
own reported history, the examiner should 
determine the cause of the Veteran's 
current chest pain.  The examiner should 
then determine whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any disability 
manifested by chest pain is etiologically 
related to any incident of the Veteran's 
active service.  A complete rationale 
should be provided for all expressed 
opinions.

8.  Afford the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
right shoulder condition.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should initially determine whether 
the Veteran's complaints of right shoulder 
pain are due to an orthopedic or 
neurological disability (such as cervical 
radiculopathy), or both.  Then, based on a 
review of the claims file, including the 
service treatment records which document a 
complaint of shoulder pain in May 1993, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed right shoulder condition 
is etiologically related to any incident of 
the Veteran's active service.
A complete rationale should be provided for 
all expressed opinions.

9.  Readjudicate the claims.  If the 
benefits sought on appeal are not fully 
granted, issue a SSOC before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


